 

 

U.S. DI] Page 1lof5 PagelD1
NORTHERN | Cangcr ore TOP 3888 Document@ | SEALEN g g
AO 91 (Rev. | ih ickidh Complaint

 
 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

26
JUL ably for the
Ce Northern District of Texas
CLERK, U.S. DISTRICT COU by
By. penis nd of Amer|ca
Jeffrey Jacoby Jordan : Case No,
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 24, 2019 in the county of Dallas in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
possession with intent to distribute less than 50 kilograms of marijuana and
21 USC 841(b)(1})(D) possession of a firearm in furtherance of a drug trafficking crime.

18 USC 924(c)(1)(A)(i)

This criminal complaint is based on these facts:

See attached affidavit of ATF Special Agent Tonya English

Mf Continued on the attached sheet.

J tugs 44926

Complainant's signature

Tonya English, Special Agent, ATF

 

Printed name and title

Sworn to before me and signed in my presence.

me 746 /e9 Aral ne

Judge's sighature

Dallas, TX IRMA C. RAMIREZ U.S. Magistrate Judge

City and state:
Printed name and title
Case 3:19-cr-00388-B Document1 Filed 07/26/19 Page 2of5 PagelD 2

Affidavit in Support of Criminal Complaint

1. I, Tonya A. English, a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), being duly sworn, depose and state as follows:

2. I have been employed with the ATF since August of 2007. I have attended
formal training at the ATF National Academy about firearm and narcotics related
investigations to include but not limited to, the issuance and execution of search warrants,
utilization of cooperating individuals, firearms identification, firearms trafficking,
narcotics trafficking, and a variety of means to launder illegal proceeds. Prior to being
employed with ATF, I was a police officer with the Arlington Police Department in
Arlington, Texas, for over eight years.

3. This affidavit is made for the limited purposes of establishing probable cause
that Jeffrey Jacoby Jordan has committed an offense in violation of 21 U.S.C.
§ 841(b)(1)(D), that is Possession with Intent to Distribute Less Than 50 Kilograms of
Marihuana, and an offense in violation of 18 U.S.C. § 924(c)(1)(A)(i), that is Possession
of'a Firearm in Furtherance of a Drug Trafficking Crime.

4, The information contained in this affidavit is based on my personal
knowledge and experience, my personal participation in this investigation, and information
obtained from other law enforcement officers and/or agents involved in this investigation.

3, Since this affidavit is being submitted for the limited purpose of securing an
arrest warrant, I have not included every fact known to me concerning this investigation. |

have set forth only the facts that I believe are necessary to establish probable cause to

Affidavit in Support of Criminal Complaint — Page 1
Case 3:19-cr-00388-B Document1 Filed 07/26/19 Page 3of5 PagelD 3

believe that a violation of 21 U.S.C. § 841(b)(1)(D) and 18 U.S.C. § 924(c)(1)(A)(i) have
been committed by Jeffrey Jacoby Jordan.
FACTS AND CIRCUMSTANCES

6. On or about July 24, 2019, at approximately 1624 hours, Texas Department
of Public Safety (DPS) Troopers C. Vicuna and P. Orejuela initiated a traffic stop on a blue
2010 Dodge Challenger displaying Texas License Plate (TX LP) LNG-2851 for a traffic
violation while traveling northbound on Martin Luther King Jr. Boulevard near Colonial
Avenue, Dallas, Dallas County, Texas, which is in the Dallas Division of the Northern
District of Texas. The driver of the vehicle, later identified as Jeffrey Jacoby Jordan,
turned left onto Colonial Avenue before coming to a stop. While behind the vehicle, DPS
Troopers Vicuna and Orejuela observed Jordan making furtive movements and reaching
into the area of the center console and the back seat. Upon approaching the vehicle and
contacting Jordan, DPS Troopers Vicuna and Orejuela smelled the odor of marihuana
coming from inside the vehicle. DPS Troopers asked Jordan about the odor of marihuana
and Jordan gestured to a black duffel bag on the back seat containing marihuana in plain
view. DPS Troopers asked Jordan if there were any firearms in the vehicle and Jordan
indicated there was a firearm in the vehicle. DPS Troopers conducted a probable cause
search of Jordan’s vehicle and located five vacuum sealed plastic bags and one plastic bag
containing a green leafy substance that weighed approximately six pounds in the black
duffel bag on the back seat. DPS Troopers also located a Glock model 43 9x19 caliber
pistol bearing serial number BCMD194 loaded with a magazine containing twelve rounds
of 9mm Luger caliber ammunition underneath the driver’s seat, a camouflage handbag

Affidavit in Support of Criminal Complaint — Page 2
Case 3:19-cr-00388-B Document1 Filed 07/26/19 Page4of5 PagelD4

containing a large amount of U.S. Currency, and several plastic zip lock baggies of
different sizes in the right front passenger area. Based on Trooper Vicuna’s training and
experience, the green leafy substance was believed to be marihuana.

7. A vehicle registration check on TX LP LNG-2851 revealed Jordan was the
registered owner of the blue 2010 Dodge Challenger.

8. Jordan was transported to the Dallas County Sheriff's Office Lew Sterrett
Jail and charged with Unlawful Carrying Weapon and Possession of Marihuana More Than
5 Pounds But Less Than or Equal To 50 Pounds. While being processed at the jail, Jordan
made the res gestae statements to DPS Troopers that Jordan only dealt marihuana and had
the firearm for protection.

9, J am an Interstate Nexus Expert and have determined the frame of the Glock
pistol possessed by Jordan was not manufactured in the State of Texas and has, by virtue
of its presence in Texas, traveled in or affected interstate or foreign commerce.

10. I believe there is probable cause to believe that a violation of 21 U.S.C.
§ 841(b)(1)(D) and 18 U.S.C. § 924(c)(1)(A)(i) have been committed by Jeffrey Jacoby

Jordan and request that a warrant issue for his arrest.

Affidavit in Support of Criminal Complaint — Page 3
Case 3:19-cr-00388-B Document1 Filed 07/26/19 Page5of5 PagelID5

4 pablfttyaeb

Tonya A. English
Special Agent
Bureau of ATF

Subscribed and sworn to before me this we C day of July, 2019.

HON. IRMA C. RAMIREZ 7
United States Magistrate Judge

Northern District of Texas

Affidavit in Support of Criminal Complaint — Page 4
